Exhibit 10.1

 

SIXTEENTH AMENDMENT TO FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

This SIXTEENTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of February 17, 2015, by and among ANTERO RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”). 
Unless otherwise expressly defined herein, capitalized terms used but not
defined in this Amendment have the meanings assigned to such terms in the Credit
Agreement (as defined below).

 

WITNESSETH:

 

WHEREAS, Borrower, the Guarantors, the Administrative Agent and the Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of November 4, 2010 (as the same has been and may hereafter be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Administrative Agent, the Lenders, Borrower and the Guarantors have
agreed to amend the Credit Agreement as provided herein subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower, the
Guarantors, the Administrative Agent and the Lenders hereby agree as follows:

 

SECTION 1.                                       Amendments to Credit
Agreement.  Subject to the satisfaction or waiver in writing of each condition
precedent set forth in Section 4 of this Amendment, and in reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, the Credit Agreement shall be amended in the manner provided in this
Section 1.

 

1.1                               Additional Definitions.  The following
definitions are hereby added to Section 1.01 of the Credit Agreement in
appropriate alphabetical order:

 

“Antero Water Agent” means the “Administrative Agent” under and as defined in
the Antero Water Credit Agreement.

 

“Antero Water Aggregate Credit Exposure” means, as of any date of determination,
the “Aggregate Credit Exposure” under and as defined in the Antero Water Credit
Agreement.

 

“Antero Water Credit Agreement” means that certain Credit Agreement, dated as of
February 28, 2014, among Antero Water (successor by assignment from Midstream
Operating), JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
parties thereto.

 

1

--------------------------------------------------------------------------------


 

“Antero Water Loan Documents” means the “Loan Documents” under and as defined in
the Antero Water Credit Agreement.

 

“Antero Water Obligations” means the “Obligations” under and as defined in the
Antero Water Credit Agreement.

 

“Sixteenth Amendment Effective Date” means February 17, 2015.

 

1.2                               Amended Definitions.  The following
definitions in Section 1.01 of the Credit Agreement are hereby amended and
restated in their entirety to read as follows:

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced or increased from time to
time pursuant to Section 2.02 and Section 2.03; provided that such amount shall
not at any time exceed the lesser of (a) the Net Borrowing Base then in effect
and (b) the Maximum Facility Amount.  As of the Sixteenth Amendment Effective
Date, the Aggregate Commitment is $3,800,000,000.

 

“Combined Credit Exposure” means as of any date and for all purposes, the sum of
(i) the Aggregate Credit Exposure as of such date, plus (b) the Antero Water
Aggregate Credit Exposure as of such date.

 

“MLP Party” means (a) Antero Midstream and each of its Subsidiaries, and (b) at
any time on or after the contribution of the Equity Interests of Antero Water
and each of its Subsidiaries to Antero Midstream, or any of its Subsidiaries,
Antero Water and each of its Subsidiaries, and collectively, the “MLP Parties”.

 

“Projected Oil and Gas Production” means, (a) as of the last day of each fiscal
quarter, the forecasted production of Crude Oil, Natural Gas, and Natural Gas
Liquids (measured by volume unit or BTU equivalent, not sales price) from Oil
and Gas Interests owned by the Credit Parties as set forth in the production
report delivered by the Borrower under Section 6.01(g) and (b) for purposes of
Section 7.03(e) only, the projected production of Crude Oil, Natural Gas, or
Natural Gas Liquids (measured by volume unit or BTU equivalent, not sales price)
for the term of the contracts or a particular month, as applicable, from Oil and
Gas Interests owned by the Credit Parties that are located in or offshore, if
any, of the United States and that have attributable to them proved Oil and Gas
Interests, as such production is projected in the Reserve Report most recently
delivered, after deducting projected production from any Oil and Gas Interests
sold or under contract for sale that had been included in such report and after
adding projected production from any Oil and Gas Interests that had not been
reflected in such report but that are reflected in a separate or supplemental
reports meeting the requirements of such Section 6.01(d) or (f) and otherwise
are reasonably satisfactory to Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means (a) any Subsidiary that shall be designated an
Unrestricted Subsidiary by Borrower in the manner provided below and (b) any
Subsidiary of an Unrestricted Subsidiary. Borrower may designate any Subsidiary
(including any newly acquired or newly formed Subsidiary) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries at the time of such
designation or at any time thereafter (i) is a Material Domestic Subsidiary,
(ii) owns or operates any Oil and Gas Interests included in the Borrowing Base
Properties, any Water Assets or any Midstream Assets or (iii) guarantees, or is
a primary obligor of, any indebtedness, liabilities, or other obligations under
any now existing or hereafter outstanding Senior Notes (or any Permitted
Refinancing thereof).  Notwithstanding anything to the contrary herein, upon the
contribution of all of Borrower’s Equity Interests in Antero Water and each of
its Subsidiaries to Antero Midstream or any of its Subsidiaries, Antero Water
and each of its Subsidiaries shall be an Unrestricted Subsidiary.

 

1.3                               Deleted Definitions.  The following
definitions shall be and hereby are deleted from Section 1.01 of the Credit
Agreement:

 

“Applicable Hedge Percentage”

 

“Measurement Date”

 

“Midstream Loan Documents”

 

“Midstream Obligations”

 

“Midstream Operating Agent”

 

“Midstream Operating Aggregate Credit Exposure”

 

“Midstream Operating Credit Agreement”

 

“Midstream Operating Loan Documents”

 

“Midstream Operating Obligations”

 

“Midstream Qualified IPO”

 

“Midstream Special Interests”

 

1.4                               Midstream Operating Agent.  The Credit
Agreement shall be and it hereby is amended to replace the term “Midstream
Operating Agent” in each instance where it appears with the term “Antero Water
Agent”.

 

3

--------------------------------------------------------------------------------


 

1.5                               Midstream Operating Credit Agreement.  The
Credit Agreement shall be and it hereby is amended to replace the term
“Midstream Operating Credit Agreement” in each instance where it appears with
the term “Antero Water Credit Agreement”.

 

1.6                               Midstream Operating Loan Documents.  The
Credit Agreement shall be and it hereby is amended to replace the term
“Midstream Operating Loan Documents” in each instance where it appears with the
term “Antero Water Loan Documents”.

 

1.7                               Midstream Operating Obligations.  The Credit
Agreement shall be and it hereby is amended to replace the term “Midstream
Operating Obligations” in each instance where it appears with the term “Antero
Water Obligations”.

 

1.8                               Additional Lenders; Increases in Aggregate
Commitment. Section 2.03(b) of the Credit Agreement shall be and hereby is
amended and restated in its entirety to read as follows:

 

(b)                                 [Reserved].

 

1.9                               Hedging Modifications.  Section 2.11(d) of the
Credit Agreement shall be and hereby is amended and restated in its entirety to
read as follows:

 

(d)                                 If any Borrower or any Restricted Subsidiary
enters into a Hedge Modification, the Borrowers shall prepay the Loans (and
after all Loans are repaid in full, provide cash collateral in accordance with
Section 2.06(j)) to the extent necessary to eliminate Borrowers’ Pro Rata Share
of any Borrowing Base Deficiency that may exist or that may have occurred as a
result of such Hedge Modification on the next Business Day following the day it
or any Restricted Subsidiary receives the Net Cash Proceeds from such Hedge
Modification (or in the case of any Hedge Modification entered into by any
Credit Party pursuant to Section 7.03(d)(z), on the next Business Day following
the day the Borrowers receive notice from the Administrative Agent of the amount
of any adjustment to the Borrowing Base made by the Administrative Agent or the
Required Lenders, as applicable, pursuant to Section 7.03(d)(z)(ii)).

 

1.10                        FATCA.  Section 2.17 of the Credit Agreement shall
be and it hereby is amended by inserting the following as paragraph (h) of
Section 2.17:

 

(h)                                 For purposes of determining withholding
Taxes imposed under FATCA, from and after the Sixteenth Amendment Effective
Date, the Borrower and the Administrative Agent shall treat (and the Lenders
hereby authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

1.11                        Hedging Reports.  Section 6.01(g) of the Credit
Agreement shall be and hereby is amended and restated in its entirety to read as
follows:

 

4

--------------------------------------------------------------------------------


 

(g)                                 as soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter, a certificate
of a Financial Officer of Borrower setting forth as of the end of such fiscal
quarter, (i) a complete list of all Hedging Contracts of the Borrower and its
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value thereof, any margin required or supplied under any credit support
document, and the counterparty to each such Hedging Contract, and (ii) the
aggregate Projected Oil and Gas Production for the forthcoming five (5) year
period;

 

1.12                        Hedging Reports.  Section 6.01 of the Credit
Agreement shall be and hereby is amended by inserting a new Section 6.01(n) at
the end of Section 6.01 of the Credit Agreement which shall read as follows:

 

(n)                                 together with the Reserve Reports required
under paragraph (f) above, a complete list of all Hedging Contracts of the
Borrower and its Subsidiaries then in effect, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, any margin required or
supplied under any credit support document, and the counterparty to each such
Hedging Contract.

 

1.13                        Hedging Contracts.  Section 7.03 of the Credit
Agreement shall be and hereby is amended and restated in its entirety to read as
follows:

 

Section 7.03.                         Hedging Contracts.  No Credit Party will,
nor will it permit any of its Restricted Subsidiaries to, be a party to or in
any manner be liable on any Hedging Contract except:

 

(a)                                 Swaps and collars entered into in the
ordinary course of business, and not for speculative purposes, with the purpose
and effect of fixing prices or reducing or fixing basis or transportation price
differentials on Crude Oil, Natural Gas or Natural Gas Liquids expected to be
produced by the Credit Parties (measured by volume unit or BTU equivalent, not
sales price); provided that at all times: (i) no such contract shall have a term
of more than sixty (60) months; (ii) except for the Liens granted under the
Security Documents to secure Lender Hedging Obligations, no such contract
requires any Credit Party to put up money, assets, or other security (other than
letters of credit) against the event of its nonperformance prior to actual
default by such Credit Party in performing its obligations thereunder, (iii)
each such contract is with a counterparty or has a guarantor of the obligation
of the counterparty which at the time the contract is made is an Approved
Counterparty, and (iv) the aggregate production of Crude Oil, Natural Gas and
Natural Gas Liquids, calculated collectively and measured by volume unit or BTU
equivalent, not sales price, covered by all such contracts (other than basis or
transportation price differential swaps for volumes of Natural Gas included
under other Hedging Contracts permitted under this clause (a)) to

 

5

--------------------------------------------------------------------------------


 

which any Credit Party is a party does not at any time exceed 75% of the Credit
Parties’ aggregate Projected Oil and Gas Production for the forthcoming five (5)
year period calculated collectively and measured by volume unit or BTU
equivalent, not sales price.

 

(b)                                 puts or floors entered into by a Credit
Party in the ordinary course of business, and not for speculative purposes, with
the purpose and effect of establishing minimum prices on Crude Oil, Natural Gas
or Natural Gas Liquids expected to be produced by the Credit Parties (measured
by volume unit or BTU equivalent, not sales price); provided that at all times:
(i) no such contract shall have a term of more than sixty (60) months, (ii)
except for the Liens granted under the Security Documents to secure Lender
Hedging Obligations, no such contract requires any Credit Party to put up money,
assets, or other security (other than letters of credit) against the event of
its nonperformance prior to actual default by such Credit Party in performing
its obligations thereunder, (iii) each such contract is with a counterparty or
has a guarantor of the obligation of the counterparty who at the time the
contract is made is an Approved Counterparty, (iv) there exists no deferred
obligation to pay the related premium or other purchase price for such floor or
the only deferred obligation is to pay the financing for such premium or other
purchase price and such deferred obligation is permitted under Section 7.01(i),
and (v) the aggregate production for Crude Oil, Natural Gas and Natural Gas
Liquids, calculated collectively and measured by volume unit or BTU equivalent,
not sales price, covered by all such contracts to which any Credit Party is a
party does not in the aggregate exceed one hundred percent (100%) of the Credit
Parties’ aggregate Projected Oil and Gas Production for the forthcoming five (5)
year period calculated collectively and measured by volume unit or BTU
equivalent, not sales price.

 

(c)                                  contracts entered into by a Credit Party in
the ordinary course of business, and not for speculative purposes, with the
purpose and effect of fixing interest rates on a principal amount of
Indebtedness of such Credit Party that is accruing interest at a variable rate,
provided that (i) the aggregate notional amount of such contracts never exceeds
one hundred percent (100%) of the anticipated outstanding principal balance of
the Indebtedness to be hedged by such contracts or an average of such principal
balances calculated using a generally accepted method of matching interest swap
contracts to declining principal balances, (ii) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding Indebtedness to be hedged by such contract and
(iii) each such contract is with an Approved Counterparty              .

 

(d)                                 If any Credit Party enters into any Hedge
Modification, the Borrower Representative shall provide the Administrative Agent
with written notice of such Hedge Modification within three (3) Business Days
thereafter, setting forth, in reasonable detail, the terms of such Hedge
Modification; provided that no Hedge Modification may be made by any Credit
Party if the

 

6

--------------------------------------------------------------------------------


 

economic effect on the Borrowing Base (as determined by the Administrative
Agent) of all Hedge Modifications entered into since the most recent Scheduled
Redetermination exceeds, in the aggregate for all Credit Parties, an amount
equal to five percent (5%) of the Borrowing Base then in effect, unless (x) in
the event such economic effect is less than an amount equal to fifteen percent
(15%) of the Borrowing Base then in effect, such Credit Party shall have
received the prior written consent of the Administrative Agent, or (y) such
Credit Party shall have received the prior written consent of the Required
Lenders, or (z) (i) at the time of and after giving effect to any such Hedge
Modification, no Default exists, (ii) the Borrowing Base is adjusted by an
amount equal to the economic effect on the Borrowing Base of all such Hedge
Modifications as determined by the Required Lenders (or in the event the
economic effect on the Borrowing Base (as determined by the Administrative
Agent) of all Hedge Modifications entered into by the Credit Parties since the
most recent Scheduled Redetermination is less than an amount equal to fifteen
percent (15%) of the Borrowing Base then in effect, as determined by the
Administrative Agent) and (iii) the Borrowers prepay the Loans or provide cash
collateral to the extent required by Section 2.11(d) as a result of such Hedge
Modifications.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 7.03, the Borrowers may enter into Hedging Contracts
for Crude Oil, Natural Gas and Natural Gas Liquids with a term longer than 60
months; provided that (i) any Hedging Contract with a term longer than 60 months
at the time such Hedging Contract is entered into shall in any event expire by
its terms on or before December 31, 2021, (ii) except for the term of such
Hedging Contract exceeding 60 months at the time it is entered into, such
Hedging Contract is otherwise permitted under the terms of this Section 7.03 and
(iii) the volumes of Crude Oil, Natural Gas and Natural Gas Liquids covered by
all such Hedging Contracts for the period beyond 60 months (other than basis or
transportation price differential swaps for volumes of Natural Gas) does not,
for any single month in such period, exceed 65% of the Credit Parties’ aggregate
Projected Oil and Gas Production anticipated to be sold during such month in the
ordinary course of business.

 

1.14                        Limitations on Dispositions of Property. Sections
7.05(j), (k) and (l) shall be and hereby are amended and restated in their
entirety to read as follows:

 

(j)                                    [Reserved];

 

(k)                                  [Reserved];

 

(l)                                    [Reserved]; and

 

1.15                        Limitation on Dividends and Redemptions.  Section
7.06 of the Credit Agreement shall be and hereby is amended and restated in its
entirety to read as follows:

 

7

--------------------------------------------------------------------------------


 

No Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
declare or make any Restricted Payment, other than Restricted Payments payable
to Borrowers or to Guarantors that are Subsidiaries of a Borrower; provided that
(a) in connection with the exchange of all of the Borrowers’ Equity Interests by
the holders thereof for Equity Interests of Holdings, each Borrower may
repurchase employee stock options issued under stock option plans then being
terminated in an aggregate amount not to exceed $4,500,000 during the thirty day
period following the one year anniversary of the termination of such stock
option plans and (b) the Borrowers may make one or more Restricted Payments in
respect of their Equity Interests in an aggregate amount not to exceed
$25,000,000 so long as on the date of and after giving effect to any such
Restricted Payment (i) no Default has occurred and is continuing and (ii)
Borrowing Base Usage is less than 90%.

 

1.16                        Limitation on Investments and New Businesses. 
Section 7.07 of the Credit Agreement shall be and hereby is amended and restated
in its entirety to read as follows:

 

No Credit Party will, nor will it permit any of its Restricted Subsidiaries to,
(a) make any expenditure or commitment or incur any obligation or enter into or
engage in any transaction except in the ordinary course of business, (b) engage
directly or indirectly in any business or conduct any operations except in
connection with or incidental to its present businesses and operations, or (c)
make any acquisitions of or capital contributions to or other investments in any
Person, other than (i) Permitted Investments, (ii) investments in the Equity
Interests of any Restricted Subsidiary, (iii) investments in any MLP Party
consisting of Dispositions permitted under Section 7.05(m) and (iv) cash or cash
equivalent investments in any MLP Party; provided that with respect to
investments made pursuant to this clause (vi), (A) at the time of each such
investment, no Default shall have occurred and be continuing or would be caused
thereby, (B) after giving effect to any such investment, the outstanding balance
of such investments at any time shall not exceed $150,000,000 and (C) on a pro
forma basis, the Aggregate Unused Commitment shall not be less than the greater
of (1) $200,000,000 and (2) an amount equal to 10% of the Borrowing Base then in
effect.

 

1.17                        Release of Guarantors. Section 8.11 of the Credit
Agreement shall be and hereby is amended and restated in its entirety to read as
follows:

 

[Reserved].

 

1.18                        Confidentiality.  The penultimate sentence of
Section 11.12 of the Credit Agreement shall be and hereby is amended and
restated in its entirety to read as follows:

 

For the purposes of this Section, “Information” means all information received
from any Credit Party relating to any Credit Party or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank

 

8

--------------------------------------------------------------------------------


 

or any Lender on a nonconfidential basis prior to disclosure by any Credit Party
and other information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from any Credit Party after the date hereof, such information is clearly
identified at the time of delivery as confidential.

 

1.19                        Schedule 1.01.  Schedule 1.01 to the Credit
Agreement shall be and it hereby is amended in its entirety and replaced with
Schedule 1.01 attached hereto.

 

SECTION 2.                                       Redetermined Borrowing Base. 
This Amendment shall constitute notice of the Redetermination of the Borrowing
Base pursuant to Section 3.05 of the Credit Agreement, and the Administrative
Agent, the Lenders, Borrower and the Guarantors hereby acknowledge that
effective as of the Sixteenth Amendment Effective Date, the Borrowing Base is
$4,000,000,000, and such redetermined Borrowing Base shall remain in effect
until the earlier of (i) the Scheduled Redetermination to occur on or about
October 15, 2015 pursuant to Section 3.3 of the Credit Agreement and (ii) the
date such Borrowing Base is otherwise adjusted pursuant to the terms of the
Credit Agreement. For the avoidance of doubt, the redetermination of the
Borrowing Base contained in this Section 2 constitutes the Scheduled
Redetermination, which otherwise would have occurred on or about April 15, 2015
pursuant to Section 3.03 of the Credit Agreement.

 

SECTION 3.                                       New Lenders and Reallocation
and Increase of Commitments.  Pursuant to Section 2.03 of the Credit Agreement
certain Lenders have agreed among themselves to reallocate their respective
Commitments, and to, among other things, (a) permit one or more of the Lenders
to increase their respective Commitments under the Credit Agreement (each, an
“Increasing Lender”) and (b) allow certain financial institutions identified by
J.P. Morgan Securities LLC (“J.P. Morgan”), in its capacity as an Arranger, in
consultation with Borrower, to become a party to the Credit Agreement as a
Lender (each, a “New Lender”) by acquiring an interest in the Aggregate
Commitment.  Each of the Administrative Agent and Borrower hereby consents to
(i) the reallocation of the Commitments, (ii) each New Lender’s acquisition of
an interest in the Aggregate Commitment, and (iii) the increase in each
Increasing Lender’s Commitment.  On the date this Amendment becomes effective
and after giving effect to such reallocation and increase of the Aggregate
Commitment, the Commitment of each Lender shall be as set forth on Schedule 1.01
of this Amendment.  Each Lender hereby consents to the Commitments set forth on
Schedule 1.01 of this Amendment.  The reallocation of the Aggregate Commitment
among the Lenders shall be deemed to have been consummated pursuant to the terms
of the Assignment and Assumption attached as Exhibit A to the Credit Agreement
as if the Lenders had executed an Assignment and Assumption with respect to such
reallocation.  The Administrative Agent hereby waives the $3,500 processing and
recordation fee set forth in Section 11.04(b)(ii)(C) of the Credit Agreement
with respect to the assignments and reallocations contemplated by this Section
3.  The increase in each Increasing Lender’s Commitment and the acquisition by
each New Lender of an interest in the Aggregate Commitment shall be deemed to
have been consummated pursuant to the terms of the Lender Certificate attached
as Exhibit E to the Credit Agreement as if such Increasing Lender or New Lender,
as the case may be, had executed a Lender Certificate with respect to such
increase or

 

9

--------------------------------------------------------------------------------


 

acquisition.  To the extent requested by any Lender and in accordance with
Section 2.16 of the Credit Agreement, Borrower shall pay to such Lender, within
the time period prescribed by Section 2.16 of the Credit Agreement, any amounts
required to be paid by Borrower under Section 2.16 of the Credit Agreement in
the event the payment of any principal of any Eurodollar Loan or the conversion
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3.  Each New Lender agrees that it shall be deemed to be, and
hereby becomes on the date of the effectiveness of this Amendment, a party in
all respects to the Credit Agreement and the other Loan Documents to which the
Lenders are party and shall have the rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents.

 

SECTION 4.                                       Conditions.  The amendments to
the Credit Agreement contained in Section 1 of this Amendment, the
redetermination of the Borrowing Base contained in Section 2 of this Amendment
and the reallocation of the Commitments contained in Section 3 of this Amendment
shall be effective upon the satisfaction of each of the conditions set forth in
this Section 4; provided that the change to the definition of “Projected Oil and
Gas Production” in Section 1 and each of the amendments set forth in Sections
1.9, 1.11, 1.12 and 1.13 of this Amendment shall be deemed effective
retroactively to January 1. 2015, upon this Amendment becoming effective in
accordance with its terms.

 

4.1                               Execution and Delivery.  Each Credit Party,
the Lenders (or at least the required percentage thereof), and the
Administrative Agent shall have executed and delivered this Amendment.

 

4.2                               No Default.  No Default shall have occurred
and be continuing or shall result from the effectiveness of this Amendment.

 

4.3                               Fees.  Borrower, the Administrative Agent and
J.P. Morgan shall have executed and delivered a fee letter in connection with
this Amendment, and the Administrative Agent and J.P. Morgan shall have each
received, for its own account and for the account of the Lenders, the fees
separately agreed upon in such fee letter.

 

4.4                               Certificates.  The Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of each Credit Party, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Credit Parties, this Amendment or the transactions contemplated hereby, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

4.5                               Other Documents.  The Administrative Agent
shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as the Administrative Agent
or its special counsel may reasonably request, and all such documents shall be
in form and substance reasonably satisfactory to the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

SECTION 5.                                       Representations and Warranties
of Credit Parties.  To induce the Lenders to enter into this Amendment, each
Credit Party hereby represents and warrants to the Lenders as follows:

 

5.1                               Reaffirmation of Representations and
Warranties/Further Assurances.  After giving effect to the amendments herein,
each representation and warranty of such Credit Party contained in the Credit
Agreement and in each of the other Loan Documents is true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall have been true and correct in all
material respects as of such date and any representation or warranty which is
qualified by reference to “materiality” or “Material Adverse Effect” is true and
correct in all respects).

 

5.2                               Corporate Authority; No Conflicts.  The
execution, delivery and performance by each Credit Party of this Amendment are
within such Credit Party’s corporate or other organizational powers, have been
duly authorized by necessary action, require no action by or in respect of, or
filing with, any Governmental Authority and do not violate or constitute a
default under any provision of any applicable law or other agreements binding
upon any Credit Party or result in the creation or imposition of any Lien upon
any of the assets of any Credit Party except for Permitted Liens and otherwise
as permitted in the Credit Agreement.

 

5.3                               Enforceability.  This Amendment constitutes
the valid and binding obligation of Borrower and each other Credit Party
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

 

5.4                               No Default.  As of the date hereof, both
before and immediately after giving effect to this Amendment, no Default has
occurred and is continuing.

 

SECTION 6.                                       Miscellaneous.

 

6.1                               Reaffirmation of Loan Documents and Liens. 
Any and all of the terms and provisions of the Credit Agreement and the Loan
Documents shall, except as amended and modified hereby, remain in full force and
effect and are hereby in all respects ratified and confirmed by each Credit
Party.  Borrower and each Guarantor hereby agrees that the amendments and
modifications herein contained shall in no manner affect or impair the
liabilities, duties and obligations of any Credit Party under the Credit
Agreement and the other Loan Documents or the Liens securing the payment and
performance thereof.

 

6.2                               Parties in Interest.  All of the terms and
provisions of this Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

6.3                               Legal Expenses.  Each Credit Party hereby
agrees to pay all reasonable fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in

 

11

--------------------------------------------------------------------------------


 

connection with the preparation, negotiation and execution of this Amendment and
all related documents.

 

6.4                               Counterparts.  This Amendment may be executed
in one or more counterparts and by different parties hereto in separate
counterparts each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document.  Delivery of photocopies of the
signature pages to this Amendment by facsimile or electronic mail shall be
effective as delivery of manually executed counterparts of this Amendment.

 

6.5                               Complete Agreement.  THIS AMENDMENT, THE
CREDIT AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

6.6                               Headings.  The headings, captions and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and shall not be deemed to limit, amplify or modify the terms
of this Amendment, nor affect the meaning thereof.

 

6.7                               Governing Law.  This Amendment shall be
construed in accordance with and governed by the laws of the State of New York.

 

6.8                               Loan Document.  This Amendment shall
constitute a Loan Document for all purposes and in all respects.

 

[Remainder of page intentionally blank.

Signature pages follow.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

 

 

BORROWER:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

 

 

RESTRICTED SUBSIDIARIES:

 

 

 

 

 

 

 

 

ANTERO WATER LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

 

 

AR OHIO LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

 

 

 

 

 

 

MONROE PIPELINE LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

 

 

Name:

Alvyn A. Schopp

 

 

 

Title:

Chief Administrative Officer and Regional Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuing Bank and a Lender

 

 

 

 

 

 

By:

/s/ Michael A. Kamauf

 

 

Name: Michael A. Kamauf

 

 

Title: Authorized Officer

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Syndication Agent and a Lender

 

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

 

Name: Suzanne Ridenhour

 

 

Title: Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

By:

/s/ Mark Roche

 

 

Name: Mark Roche

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Name: Michael Willis

 

 

Title: Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as Co-Documentation Agent and a Lender

 

 

 

 

 

 

By:

/s/ Lara Francis

 

 

Name: Lara Francis

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 

 


 

 

CITIBANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jeff Ard

 

 

Name: Jeff Ard

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

 

Name: Marguerite Sutton

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ David Morris

 

 

Name: David Morris

 

 

Title: Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Marie Fernandes

 

 

Name: Marie Fernandes

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

 

Name: Garrett R. Merrell

 

 

Title: Relationship Manager

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Melissa Guzmann

 

 

Name: Melissa Guzmann

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------

 


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Name: Michael Spaight

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Remy Riester

 

 

Name: Remy Riester

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

 

Name: Mark Sparrow

 

 

Title: Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Giordano

 

 

Name: James Giordano

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

 

Name: Trudy Nelson

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

 

Name: Daria Mahoney

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ George E. McKean

 

 

Name: George E. McKean

 

 

Title: Senior Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

Name: David Montgomery

 

 

Title: Executive Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Tom Byargeon

 

 

Name: Tom Byargeon

 

 

Title: Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name: Shuji Yabe

 

 

Title: Managing Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Helen Wiggins

 

 

Name: Helen Wiggins

 

 

Title: Assistant Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Rhianna Disch

 

 

Name: Rhianna Disch

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Steven Smith

 

 

Name: Steven Smith

 

 

Title: Director

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Deborah L. Hart

 

 

Name: Deborah L. Hart

 

 

Title: Authorized Signatory

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name: Shannon Juhan

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name: Aidan Lanigan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

Name: Puiki Lok

 

 

Title: Vice President

 

SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

Applicable Percentages and Commitment

 

Lender

 

Applicable Percentage

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

6.15000

%

$

233,700,000.00

 

Wells Fargo Bank, N.A.

 

6.15000

%

$

233,700,000.00

 

Credit Agricole Corporate and Investment Bank

 

5.45000

%

$

207,100,000.00

 

Citibank, N.A.

 

5.45000

%

$

207,100,000.00

 

Barclays Bank PLC

 

5.45000

%

$

207,100,000.00

 

Capital One, National Association

 

5.45000

%

$

207,100,000.00

 

MUFG Union Bank, N.A.

 

5.45000

%

$

207,100,000.00

 

BMO Harris Bank N.A.

 

3.42500

%

$

130,150,000.00

 

U.S. Bank National Association

 

3.42500

%

$

130,150,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

3.42500

%

$

130,150,000.00

 

The Bank of Nova Scotia

 

3.42500

%

$

130,150,000.00

 

Toronto Dominion (New York) LLC

 

3.42500

%

$

130,150,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

3.42500

%

$

130,150,000.00

 

Fifth Third Bank

 

3.42500

%

$

130,150,000.00

 

HSBC Bank USA, National Association

 

3.42500

%

$

130,150,000.00

 

BNP Paribas

 

3.42500

%

$

130,150,000.00

 

DNB Capital LLC

 

3.42500

%

$

130,150,000.00

 

Comerica Bank

 

2.87500

%

$

109,250,000.00

 

Natixis, New York Branch

 

2.45000

%

$

93,100,000.00

 

ABN AMRO Capital USA LLC

 

2.45000

%

$

93,100,000.00

 

Sumitomo Mitsui Banking Corporation

 

2.45000

%

$

93,100,000.00

 

PNC Bank, National Association

 

2.45000

%

$

93,100,000.00

 

KeyBank National Association

 

2.45000

%

$

93,100,000.00

 

SunTrust Bank

 

2.45000

%

$

93,100,000.00

 

Compass Bank

 

2.45000

%

$

93,100,000.00

 

Morgan Stanley Bank, N.A.

 

2.45000

%

$

93,100,000.00

 

Branch Banking and Trust Company

 

2.12500

%

$

80,750,000.00

 

Santander Bank, N.A.

 

1.25000

%

$

47,500,000.00

 

Guaranty Bank and Trust Company

 

0.35000

%

$

13,300,000.00

 

TOTAL

 

100.000000000

%

$

3,800,000,000.00

 

 

--------------------------------------------------------------------------------